DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-8 are currently pending and addressed below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an axle as described on page 6, paragraph 0025 in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “an extending and contracting direction” it is unclear if this is the same or different as the width direction as stated in claim 2, examiner suggests having consistent terms for similar directions. Likewise, in respect to claim 3 the limitation “a vertical direction in a side view” if this is the same as the up-down direction as recited in claim 1, the examiner suggests revising for consistency and clarity. 
Claim 4 recites the limitation "the left coupled portion" and “the right coupled portion” in line 1 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinyu (CN 106394761), as provided by applicant.
In regards to claim 1, Jinyu teaches a traveling vehicle (fig. 1), comprising:
a vehicle body (1, see paragraph [0026] );
a left swing part (307 left) which is arranged on one side in a vehicle width direction, which is provided so as to extend forward from the vehicle body, and which is supported on the vehicle body so as to be swingable in an up-down direction;
a right swing part (307 right) which is arranged on another side in the vehicle width direction, which is provided so as to extend forward from the vehicle body, and which is supported on the vehicle body so as to be swingable in the up-down direction;
a left front wheel (323 left) rotatably supported by the left swing part;
a right front wheel (323 right) rotatably supported by the right swing part;
a holding body (the combination of the triangular part 311, the surface of the part 301 facing said part 311 and the three cylindrical spacers interconnecting part 311 to the surface of part 301 in Fig.1,3) held by the vehicle body; and
a suspension device (310,312,313,314) which is supported on the holding body and which reduces vibration transmitted from the left front wheel and the right front wheel to the vehicle body,
wherein the holding body is formed in a U-shape so as to sandwich the suspension device in a front-back direction (in the side view of figure 1, the part 311 and the facing surface of the part 301 form the legs of a U-shape and the lower interconnecting cylindrical spacers form the basis of the U-shape),
wherein the suspension device includes a support shaft (see the shaft that supports in rotation the parts 312 and which is mounted at the center of the triangular part 311 in fig.1,3) supported on both sides in the front-back direction by the holding body, wherein the suspension device is rotatable about the support shaft, and
wherein the suspension device (310,312,313,314) is arranged at a position higher than the left swing part and the right swing part (307 left and right), and extends and contracts in conjunction with swings of the left swing part and the right swing part (fig. 4).
	In regards to claim 2, Jinyu teaches wherein the suspension device comprises:
a suspension unit (314) configured to extend and contract in the vehicle width direction;
a left rotation part (312 left) which is coupled to one end in an extending and contracting direction of the suspension unit and which is rotatably provided on the holding body via the support shaft;
a right rotation part (312 right) which is coupled to another end in the extending and contracting direction of the suspension unit and which is rotatably provided on the holding body via the support shaft;
a left rod (310 left) that couples the left rotation part and the left swing part; and
a right rod (310 right) that couples the right rotation part and the right swing part.
	In regards to claim 3, wherein the left rod is arranged so as to extend in a vertical direction in a side view, and wherein the right rod is arranged so as to extend in the vertical direction in a side view (see Fig. 1, 3 and 4).
	In regards to claim 4, Jinyu discloses the left coupled portion (313 left) between the left rod and the left rotation part and the right coupled portion (313 right) between the right rod and the right rotation part are respectively arranged at positions higher than the support shaft (Fig. 4, when the swing part 307 swings upwards above a certain angle, the rod 310 is displaced upwards and the coupled portion 313 is also displaced upwards in such a way that it is arranged above the support shaft positioned at the center of the triangular part 311).
	In regards to claim 5, Jinyu discloses in a non-lean state of the vehicle body, a triangle with vertices being at positions of the support shaft, a coupled portion between the left rotation part and the suspension unit, and a coupled portion between the right rotation part and the suspension unit, respectively, is bilaterally symmetric in a front view, and wherein the left rod and the right rod are bilaterally symmetrically arranged in a front view (see Fig. 3).
	In regards to claim 6, Jinyu discloses the support shaft is positioned at a center in the vehicle width direction (see Fig. 4).
	In regards to claim 7, Jinyu discloses the support shaft (see the support shaft positioned at the center of the triangular part 311) is arranged closer to an opened part of the U-shaped holding body (see the opened part between the two lower cylindrical spacers which interconnects the part 311 with the facing surface of the part 301), and wherein inside the holding body, (at least part of) the suspension unit is arranged farther away from the opened part than the support shaft (the part 314 is arranged farther away from the above defined opened part).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art provided in PTO-892 teach vehicles having suspension devices of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616